ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
Parsons Evergreene, LLC                         ) ASBCA No. 58634
                                                )
Under Contract No. FA8903-04-D-8703             )

APPEARANCES FOR THE APPELLANT:                     Raymond F. Monroe, Esq.
                                                   Cameron S. Hamrick, Esq.
                                                    Miles & Stockbridge P.C.
                                                    Washington, D.C.

APPEARANCES FOR THE GOVERNMENT:                    Jeffrey P. Hildebrant, Esq.
                                                    Air Force Deputy Chief Trial Attorney
                                                   Lori R. Shapiro, Esq.
                                                   William M. Lackermann, Jr., Esq.
                                                   Christopher M. Judge-Hilborn, Esq.
                                                    Trial Attorneys

                 OPINION BY ADMINISTRATIVE JUDGE CLARKE

       The parties have resolved their dispute and request that the Board enter judgment
in favor of appellant.

       It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties’ stipulation and agreement, that the appeal is sustained. In the nature of a consent
judgment, the Board makes a monetary award to appellant in the amount of $1,200,000.
Appellant has agreed to waive Contract Disputes Act interest.

       Dated: May 21, 2021




                                                   CRAIG S. CLARKE
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals
 I concur                                         I concur



 RICHARD SHACKLEFORD                              J. REID PROUTY
 Administrative Judge                             Administrative Judge
 Acting Chairman                                  Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals



      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 58634, Appeal of Parsons
Evergreene, LLC, rendered in conformance with the Board’s Charter.

      Dated: May 21, 2021




                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals